Title: 1776 March 1.
From: Adams, John
To: 


       How is the Interest of France and Spain affected, by the dispute between B. and the Colonies? Is it the Interest of France to stand neuter, to join with B. or to join with the C. Is it not her Interest, to dismember the B. Empire? Will her Dominions be safe, if B. and America remain connected? Can she preserve her Possessions in the W.I. She has in the W.I. Martinico, Guadaloupe, and one half of Hispaniola. In Case a Reconciliation should take Place, between B. and A. and a War should break out between B. and France, would not all her Islands be taken from her in 6 Months?
       The Colonies are now much more warlike and powerfull than they were, during the last War. A martial Spirit has seized all the Colonies. They are much improved in Skill and Discipline. They have now a large standing Army. They have many good officers. They abound in Provisions. They are in the Neighbourhood of the W.I. A British Fleet and Army united with an American Fleet and Army and supplied with Provisions and other Necessaries from America, might conquer all the french Islands in the W.I. in six Months, and a little less more Time than that would be required, to destroy all their Marine and Commerce.
      